               THOMAS AMBROSIO
                               ATTORNEY AT LAW
                                   Member of NJ & NY Bars


                                       December 10, 2019
VIA ECF                                                     --~-;:::-;;-~uv-- _-----.,
                                                                  USDCSDNY
                                                                  DOCUMENT
Hon. Andrew L. Carter, Jr.                                        ELECTRONICALLy FILED         I
United States District Judge                                       DOC#: ----:-:-~a- I
                                                                   DATE FILED: \ '2. - \) -\ q
40 Foley Square
New York, NY 10007


       RE:     USA vs Christopher Lawrence
               Indictment 18-cr-420
Dear Judge Carter:

       By way of letter dated November 27, 2019 I requested that Christopher Lawrence's
December 12, 2019 sentence be adjourned until mid- February 2020 to allow him to complete
his GED. AUSA Christopher Clore consented to my request on behalf of the Government.

       I have been preoccupied with various trials and neglected to work on Mr. Lawrence's
sentencing memorandum, thinking that Your Honor would adjourn his December 12, 2019
sentence date. The Government has also not yet submitted its sentencing memorandum.

       I am respectfully requesting that Your Honor adjourn Mr. Lawrence's December 12,
2019 sentence date so that I may adequately prepare for his sentencing.

       I apologize for this late renewed request.                 A~·\>' c..~·,~'<'\     ~c........'\~~
                                                                ~ ~~ e-"<"'\c.\ ~      ~~
                                                                                       °"-.~C\.l<'
                                      Respectfully submitted,   2. \~. 20 '"0       "'~                    <:,
                                                                  ~   -   o..~ y1·.e:-aa
                                                                                     .m.

                                      Thomas Ambrosio
                                                                    c:i   a   ~~ia.~e.~
                                                                                   /

cc:    All counsel of record (via ECF)                                                          \2-\0-\'\
       Christopher Lawrence (via regular mail)



750 Valley Brook Avenue   ILyndhurst INew Jersey 07071 I201.935.3005 I201.935. 7667             00
                                                                                                     fax
                                   tambrosio@legal750.com
